Back to Form 8-K Exhibit 99.1 CONTACTS: Investor relations Media relations Gregg Haddad Amy Knapp 813-206-3916 813-290-6208 gregg.haddad@wellcare.com amy.knapp@wellcare.com WELLCARE TO PRESENT AT 29TH ANNUAL J.P. MORGAN HEALTHCARE CONFERENCE Tampa, Florida (January 10, 2011) — WellCare Health Plans, Inc. (NYSE: WCG) today announced that Alec Cunningham, chief executive officer, will present at the 29th Annual J.P. Morgan Healthcare Conference.The presentation will occur on Wednesday, January 12, 2011, at 2:00 p.m. Pacific Time (5:00 p.m. Eastern Time). The presentation will be webcast live.In addition, a replay of the webcast will be available beginning approximately one hour following the conclusion of the live broadcast and for 30 days thereafter.Both the live presentation and the replay will be available via the Company’s web site at www.wellcare.com. About WellCare Health Plans, Inc. WellCare Health Plans, Inc. provides managed care services targeted to government-sponsored health care programs, focusing on Medicaid and Medicare.Headquartered in Tampa, Florida, WellCare offers a variety of health plans for families, children, and the aged, blind and disabled, as well as prescription drug plans.The Company served approximately 2.2 million members nationwide as of September 30, 2010.For more information about WellCare, please visit the Company’s Web site at www.wellcare.com. ###
